Citation Nr: 9900296	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  91-49 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
(formerly § 351) for additional disability, consisting of 
chronic pain, resulting from treatment rendered by the 
Department of Veterans Affairs (VA) during a 1989 
hospitalization.

2.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the left hand, currently evaluated 10 
percent disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1964. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July and November 1990 rating decisions.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Veterans Appeals (Court) invalidated 38 
C.F.R. § 3.358(c)(3), a section of the regulation 
implementing 38 U.S.C.A. § 1151, on the grounds that that 
section of the regulation included an element of fault and 
did not properly implement the statute.  The Board stayed 
readjudiction of claims under Section 1151, pending further 
appeal of Gardner.  The veteran was so informed by letter in 
February 1992.  

The Court's Gardner decision was affirmed by the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), 
and was appealed to the United States Supreme Court (Supreme 
Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Court of Appeals.  Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 
552 (1994).  Thereafter, the Secretary of VA sought an 
opinion from the Attorney General of the United States as to 
the full extent to which benefits were authorized under the 
Supreme Court's decision.  On January 20, 1995, the Secretary 
received an opinion from the Department of Justice's Office 
of Legal Counsel.  On January 26, 1995, the Chairman of the 
Board announced the lifting of the Board's stay on the 
adjudication of cases affected by Gardner.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he was seen at the VA medical 
center at Tampa, Florida for evaluation of chest and shoulder 
pains associated with his shrapnel wounds.  The doctors took 
some tests, gave him pain pills, and sent him home.  Later, 
he received a letter informing him that he had cancer and 
needed an operation immediately.  He reports that he went 
back to the VA facility with the letter and was informed that 
the letter was a mistake.  Apparently that letter was lost.  
After subsequent referrals to the physician and the records 
department, he was informed that he was to set an appointment 
for surgery.  He states that he informed the physician that 
had had shell fragment wounds that involved the chest, near 
the lungs.  He states that he asked for a review of his old 
records to confirm the location of the fragments in the 
chest, but that he was advised that the previous records had 
been lost.  He states that he was advised that his lung and 
some ribs had to be removed.  However, the surgery failed to 
reveal the presence of any cancer.  Moreover, he reports that 
he was given three different opinions as to the origin of his 
lung problem.  In any event, he reports that because of the 
handywork of the physicians, he has chronic pain and can 
no longer work.  

In addition, the veteran claims that his service-connected 
left hand disability is productive of pain, swelling, 
numbness, immobility in the fingers, weakness and reduced 
grip strength.  In his testimony at the November 1997 RO 
hearing, he described the pain as a shooting pain, like 
electricity or like being hit by lightening.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veterans claim for 
compensation benefits under 38 U.S.C.A. § 1151, for 
additional disability consisting of chronic pain in the 
chest, claimed as resulting from VA treatment in 1989, is not 
well grounded.  It is also the decision of the Board that the 
preponderance of the evidence is against the claim for an 
increased rating for fragment wounds of the left hand.  


FINDINGS OF FACT

1.  The veteran was admitted to a VA medical facility in June 
1989 primarily for a removal of the mass in the right lung. 

2.  During the June 1989 hospitalization, the veteran 
underwent a wedge resection of the lower lobe of the right 
lung that revealed the presence of a fibrochondroid 
hamartoma. 

3.  The veteran currently has subjective complaints of pain, 
without any objective evidence of additional disability due 
to the June 1989 surgical procedure.  

4.  The veteran has a history of fragment wounds of the left 
hand that required debridement.  

5.  There is no objective evidence of atrophy or impairment 
of function in the right hand due to the veterans fragment 
wound residuals.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
benefits for additional disability, claimed as chronic pain 
resulting from VA treatment during a 1989 hospitalization.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.358 (1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the left hand have 
not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, 4.73, Code 5309 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Compensation Benefits Under 38 U.S.C.A. § 1151.

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim 
with respect to the issue of entitlement to benefits pursuant 
to 38 U.S.C.A. § 1151.  A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court 
held that the appellant had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that "unlike 
civil actions, the Department of Veterans Affairs (previously 
the Veterans Administration) (VA) benefits system requires 
more than an allegation; the claimant must submit supporting 
evidence."  If a well-grounded claim has not been presented, 
the appeal with respect to that issue must fail.  King v. 
Brown, 5 Vet. App. 19, 21 (1993), held that "evidentiary 
assertions [by the veteran] must also be accepted as true for 
the purpose of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion."  
In this case, the evidentiary assertions by appellant, or on 
his behalf, as to the § 1151 claim are beyond the competence 
of the person(s) making the assertions, as will be explained.

As noted above, the previous fault, negligence, or accident 
requirement set forth in 38 C.F.R. § 3.358(c)(3) was 
invalidated in Gardner on the grounds it did not properly 
implement the statute.  The other provisions of 38 C.F.R. § 
3.358, excluding section (c)(3), remained valid.  See Brown, 
at 556 n.3.  Subsequently, VA promulgated an amended Section 
3.358(c).  The provisions of 38 C.F.R. § 3.358(c), as 
amended, state, in pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.

In the veterans case, the RO adjudicated the claim under 38 
U.S.C.A. § 1151 and the amended 38 C.F.R. § 3.358(c).  It 
appears that the RO denied the claim on the grounds that no 
additional disability resulted from the VA medical treatment 
in question.  This amended rule deletes the fault or accident 
requirement in section (c)(3), but does not alter the 
requirement in sections (c)(1) and (2) that additional 
disability be "proximately due" to VA action.  As the Board 
will explain, the competent evidence of record does not 
reflect that the veteran has additional disability related to 
the VA treatment.  Therefore, sections (c)(1) and (2), not 
(c)(3), are controlling with respect to the facts of this 
case.

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service- 
connected.

38 C.F.R. § 3.358, the implementing regulation, provides, in 
pertinent part:

(b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  (2) Compensation 
will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress 
of disease or injuries for which 
the...hospitalization, etc., was 
authorized.

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

The evidentiary record reveals that the veteran was seen on 
May 16, 1989, for complaints of chest pain and numbness, 
which had been intermittent for years.  He stated that he had 
a history of a shell fragment injury.  He was advised to 
return for repeat chest X-rays.  Follow-up chest X-ray 
confirmed the presence of a lesion in the right lower lobe 
that had doubled in size.  

He was admitted to a VA hospital on May 22, 1989, with a know 
history of a mass on the lung that had doubled in size over a 
six week period.  Computerized axial tomography was performed 
on May 30, 1989, revealing a solitary pulmonary nodule, very 
low in the right lower lobe, close to the diaphragm.  
Options, including a wedge resection versus observation, were 
discussed with the veteran.  He chose resection, which was 
recommended by the pulmonary team.  

The veteran underwent an exploratory thoracotomy with wedge 
resection of the right lower lobe and flexible bronchoscopy 
on June 20, 1989.  The postoperative diagnosis was right 
lower lobe hamartoma.  The report of tissue examination on 
the day of the operation confirmed the presence of a 
fibrochondroid hamartoma.  The wedge resection of the right 
lower lobe was also consistent with a diagnosis of emphysema, 
focal fibrosis, and congestion.  

The veteran underwent VA examination in June 1996.  He then 
reported having constant right-sided chest pain that was 
sharp and pleuritic in nature since the surgery.  He also 
reported having a subjective fever, along with shortness of 
breath.  On physical examination, the veteran reported that 
he was markedly tender to just fine touch as well as to deep 
palpation of the suture line.  His lungs were clear to 
auscultation with decrease breath sounds at the right lung 
basis.  No pleural rub was noted on the right.  The 
assessment was that the veteran had thoracic pain of unknown 
etiology.  It was felt that he might have some degree of 
pleuritis; but the pain was very atypical.  The examiner 
stated:

His history where he has shortness of 
breath with deep inspiration is 
consistent; however, the patient also 
reports that he is markedly tender to 
find touch of his suture line.  That fits 
with a neurologic origin of the pain but 
the pain extends over several dermatomes 
which does not fit with any spinal root 
injury.  If the patient was truly having 
pleuritis, the Indocin which he is 
currently being treated with, should give 
him some relief of the pain, but he 
denies any relief with the 
Indocin.However, our objective data 
including a chest X-ray and pulmonary 
functions tests do not support any 
significant lung disease at this point.

Neurological examination was accomplished in June 1996 as 
well.  The veteran complained of a burning, tingling 
sensation that was painful to touch on the torso, secondary 
to the surgery.  He stated that this pain was becoming 
progressively worse.  The examiner noted that there was some 
abnormal pain sensation bilaterally over the torso that did 
not conform to the surgical scar.  For instance, the examiner 
noted that the veteran was wearing a belt and:

if you touched him just above the belt, 
he flinched.  However, if he had 
dermatomal distribution paresthesias, the 
belt in itself would be painful to the 
patient.  Note that the patient took off 
his shirt, and there was no atrophy or 
asymmetry in his muscle groups from the 
site of his surgery versus the other.  

The diagnosis included post-thoracotomy with subjective 
thoracic-type pain and a nonphysiological exam; no 
neurological dysfunction.  

In summary, none of the competent clinical evidence indicates 
that the VA treatment in question in 1989  or at any time -- 
resulted in additional disability consisting of the claimed 
chronic pain syndrome -- or any other additional disability, 
for that matter.  The transcript of the veterans November 
1997 hearing has been reviewed.  lay statements, however, are 
not competent evidence with respect to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Boards discussion 
above informs the veteran of the requirements for the 
completion of his application for benefits under 
section 1151.  Thus, the veteran has been afforded notice of 
the type of evidence needed for establishing a well-grounded 
claim.  In any event, unlike the situation in Robinette, he 
has not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
his claim well grounded.

I recognize that this issue is being disposed of in a manner 
that differs from that used by the RO.  I have therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  I 
conclude that he has not been prejudiced by the decision to 
deny his appeal on the basis that the claim is not well 
grounded.  See Edenfield v. Brown, 8 Vet. App. 384 (1995). 

II.  Increased Rating.

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected residuals of a fragment wound of the left 
hand with retained foreign bodies.  That is, he has presented 
a claim that is plausible.  I am also satisfied that all 
appropriate development has been accomplished and that VA has 
no further duty to assist the veteran.  All relevant facts 
have been properly developed.  The recent examinations 
provide sufficient information to rate the disability in 
accordance with the applicable rating code.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In the veterans case, service medical records 
show that, in January 1964, he sustained multiple skin 
abrasions and puncture wounds of the left hand and fingers, 
with foreign bodies.  He underwent debridement of the wound.  
There was no indication of nerve involvement.  As reported, 
the injury occurred when a blank shell exploded in his left 
hand.  The veteran was observed to have ragged lacerations in 
the palm of his hand and his digits.  X-ray examination of 
the left hand showed multiple, small shrapnel in the left 
palmar surface predominantly in the thenar eminence.  

Past medical records do not take precedence over current 
findings in determining whether to increase a disability 
rating, although a rating specialist is directed to review 
the recorded history of disability to make a determination a 
more accurate evaluation.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In this case, service connection was 
established for residuals of a shell fragment wound of the 
left hand with retained foreign bodies (major) in a rating 
decision dated in July 1975.  A 10 percent rating was the 
assigned and has since remained continuously in effect.  

The veteran contends that he has pain like electricity or 
like being hit by lightening in the left hand.  He also 
reports having swelling, limitation of motion, numbness and 
weakness in the fingers.  

The Board notes that the schedule for rating disabilities due 
to muscle injuries was revised during this appeal, effective 
July 3, 1997.  62 Fed. Reg. 30235-30240 (1997).  The RO used 
the former rating criteria in evaluating this disability.  
None of the revisions, however, make a material change in the 
applicable sections of the regulations or rating schedule.  
Consequently, I conclude that the veteran is not prejudiced 
by the Boards consideration of this aspect of the rating, 
notwithstanding the recent revisions.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Under the current and former rating criteria, 38 C.F.R. 
§ 4.73, Diagnostic Code 5309, concerns Muscle Group IX, the 
intrinsic muscles of the hand.  The forearm muscles act in 
strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  The 
accompanying note indicates that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  The note provides that the disability should 
be rated on limitation of motion, with a minimum rating of 10 
percent.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:  (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.  The ratings for 
Diagnostic Codes 5216 through 5219 apply to unfavorable 
ankylosis or limited motion preventing flexion of tips to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm. The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within 2 inches (5.1 cms.) of the transverse fold 
of the palm. Limitation of motion of less than 1 inch (2.5 
cms.) in either direction is not considered disabling.  
Combinations of finger amputations at various levels, or of 
finger amputations with ankylosis or limitation of motion of 
the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations. With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R. § 4.71a.

At the VA hand examination in June 1996, passive range of 
motion of the wrist was 30 degrees of extension and 20 
degrees of flexion.  Active range of motion was minimal.  
Passive range of motion of the metacarpophalangeal joint was 
90 degrees in all four fingers.  The range of motion in the 
proximal interphalangeal joints passively flexed to 90 
degrees and the distal interphalangeal joints of the index 
and long fingers could be passively flexed 10 degrees.  The 
ring and small finger distal interphalangeal joints had very 
minimal passive flexion.  The veteran was able to abduct his 
fingers 20 degrees and to adduct to 0 degrees.  The veteran 
was noted to be able to oppose the thumb to his other digits.  
When asked to make a fist, his tips reached approximately one 
half inch from the medial transverse fold of his palm.  As 
noted above, limitation of motion of less than one inch, as 
seen in this instance, is not considered disabling.  

The veteran underwent a peripheral nerve examination in June 
1996 as well.  On this occasion, he demonstrated give-away 
weakness and indicated that he could not oppose his thumb to 
other fingers, flex his fingers or abduct his fingers.  
However, the examiner noted that the veteran was not really 
cooperative.  Consequently, the motor examination was 
difficult to assess.  The evidence of record, as a whole, 
does not provide a basis for granting a higher rating for 
limitation of motion.  

The report of the VA hand examination conducted in June 1996 
shows that the veteran reported that he is ambidextrous, but 
mostly used his left hand.  He reported that the had 
complaints of numbness and reduced grip strength.  On 
physical examination, there was no evidence of any of muscle 
atrophy throughout the left hand.  There was ulnar deviation 
of the small digit at the metacarpophalangeal joint.  Motor 
strength was +3/5 through his hand.  He was noted to use his 
ring finger and small digits for grasping.  There was a 
positive Tinel sign, which he stated caused electricity 
in his hand.  There was no evidence of injury or surgical 
scar.  There was a small palpable nodule in the very 
superficial web space between the thumb and index finger, 
which the veteran stated was shrapnel.  

The veteran appeared to have decreased sensation through the 
median and ulnar nerves on the left.  There was no evidence 
of atrophy of the muscles of the forearm.  The examiner 
opined that:

This patient may have some loss of 
function in his left hand.  Some of this 
may be degenerative in nature.  He 
actually has fairly good passive range of 
motion of most of the digits; however, 
his active range of motion appears 
limited at this time; however, there is 
no objective evidence of forearm nor 
thenar nor hypothenar atrophy at this 
time.  

X-ray examination showed the presence of metallic foreign 
bodies in the palmar aspect of the left hand.  There was no 
evidence of any bony abnormality.  

The veteran underwent a peripheral nerve examination in June 
1996.  On this occasion, again, no atrophy of muscle groups 
was observed.  The examiner concluded that the veteran was 
status post left hand trauma with paresthesias and decreased 
motor ability in the median ulnar distribution.  This 
dysfunction is not related to shrapnel.  In view of these 
finding, there is no basis on which to support a rating in 
excess of the minimum rating of 10 percent for residuals of 
the fragment wounds of the left hand.  

Moreover, although pain on motion has been demonstrated 
objectively, the veteran has not demonstrated the functional 
loss due to pain that would be equivalent to an evaluation in 
excess of the current schedular 10 percent rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 
(1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

As noted above, the medical records do not support the 
veterans allegations of functional impairment to a degree 
that would support a higher rating on that basis.  There is, 
for example, no evidence of such factors as abnormal 
movements, excess fatigability; incoordination, deformity, or 
atrophy of disuse.  The nature of the disability at issue 
would not affect station, locomotion, sitting, standing, or 
weight-bearing; these factor would, therefore, not be a 
consideration in rating this disability.  Without objective 
evidence of greater functional impairment than is currently 
demonstrated, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for residuals of a 
fragment wound of the left hand.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Boards denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellants claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any recent hospitalization for this condition.  
Moreover, although impairment of industrial activities could 
be anticipated, the veteran is advised that an evaluation of 
10 percent is of itself a recognition of such impairment.  It 
is important to note that the veteran has not demonstrated 
the marked impairment of employment that would warrant 
consideration of an extraschedular rating.  In view of the 
foregoing, the preponderance of the evidence is against a 
claim for an increased rating for residuals of a fragment 
wound of the left hand.  


ORDER

The veterans claim of entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability, consisting of 
chronic pain, claimed as resulting from VA treatment during 
1989, is not well grounded.  

An increased rating for the residuals of a shell fragment 
wound of the left hand, currently evaluated as 10 percent 
disabling, is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
